DISSENTING OPINION
Bland, Judge:
I regret my inability to agree with my associates that the imported merchandise involved here is not jewelry.
As I understand the opinion of the majority, it is to the effect that the articles — leather cuff links — do not fall within the term “Jewelry, commonly or commercially so known, * * * of whatever material composed,” for the sole reason that they are not sufficiently ornamental to be regarded as jewelry.
According to American Bead Co. v. United States, 7 Ct. Cust. Appls. 18, T. D. 36259, a thing, to be jewelry under tariff acts enacted prior to 1922, had to be composed of certain metals or stones or imitations of the same. Under the wording of the tariff acts prior to the act of 1922 an enormous amount of cheap jewelry came into this country, made of such materials as bone, wood, lignite, and amber. In order to make this kind of article bear a rate of duty which Congress thought proper, it, in the 1922 act, added the. words “of whatever material composed.”
By a dividied court we held, in United States v. Doragon Co. et al., 13 Ct. Cust. Appls. 182, T. D. 41051, and United States v. International Forwarding Co., 13 Ct. Cust. Appls. 190, T. D. 41052, that we could *54give no meaning to the language other than to say that if the article was jewelry if composed of any kind of material, the fact that it was of wood or any other material would not prevent its being held to be jewelry. As a result, in those cases and other cases decided subsequently, w'e held articles made of bone, jet, and other materials not formerly recognized as jewelry material, to bo jewelry. Therefore, in the instant case the fact that the articles are made of leather is immaterial.
To be “jewelry, commonly or commercially so known,” the rule is laid down that the article must be worn at least in part for the purpose of adornment. Therefore, it must have some ornamental character. The fact that it is utilitarian makes no difference. United States v. American Express Co., 6 Ct. Cust. Appls. 97, T. D. 35341; United States v. International Forwarding Co., 6 Ct. Cust. Appls. 25, T. D. 35272; American Bead Co. v. United States, supra.
Cuff links are jewelry. Wagner v. Congress Square Hotel Co., 98 A. 660.
The issue in the case at bar is whether or not the instant leather cuff links are sufficiently ornamental to bo regarded as jewelry. I think they are. The leather is polished, and the tops or faces of the buttons of the links are stitched with white thread, probably silk, against the polished leather background. The polished leather color adorns a shirt of a different color, and it is obvious that it is designed to be worn for that purpose as well as for the utilitarian purpose of holding the cuffs together.
This court has held a number of times, with respect to musical instruments and objects of art, that what is music or art to one may not be music or art to another. United States v. Bernard, Judae & Co. et al., 13 Ct. Cust. Appls. 306, T. D. 41230. The same may be said of adornment. What one person regards as adornment might be wholly different from that which the taste of another would require.
The articles at bar are worn as j ewelry. They have all the characteristics of what is commonly understood to bo jewelry except that they are of leather, and Congress tried to see to it that this'fact made no difference.
Let us suppose that a dash of red enamel were placed upon the buttons. Would that make them sufficiently ornamental? Plain gold cuff links without any embellishment whatever admittedly are jewelry.
Upon the authority of the majority opinion, are we to look at every variety of imported jewelry to see whether it has sufficient ornamental appeal to the eye to meet the requirements of the test laid down by the majority? Few men would agree on this question, and it is not sufficient simply to say that these cuff links are too *55plain and not suffiiccntly ornamental to be regarded as jewelry. Is the view of individual judges to overcome the presumption that flows from the collector’s action?
I call attention to the leather paragraph (paragraph 1531 of the 1930 act) quoted in the majority opinion, which reads in part: ■
Pab. 1531. Bags, baskets, belts, satchels, cardcases, pockctbooks, jewel' boxes, portfolios, and other boxes and cases, not jewelry, wholly or in chief value-of leather or parchment, and manufactures of leather, rawhide, or parchment, or of which leather, rawhide, or parchment is the component material of chief value,, not specially provided for, 35 per centum ad valorem; * * * [italics mine.]|
If I interpret- this paragraph properly, Congress contemplated that leather watch chains, leather cuff links, and other jewelry articles of leather would be excluded from this paragraph. What jewelry articles made of leather would the majority exclude from the paragraph? And when excluded, where would they be held to be dutiable? The fact that they are cheap makes no difference. The duty provision including the ad valorem, rate takes care of that situation.
I think the judgment of the trial court should be reversed.